Case 2:20-cv-06393-RBS Document 24-1 Filed 06/25/21 Page 1 of 17




                    EXHIBIT A
       Case 2:20-cv-06393-RBS Document 24-1 Filed 06/25/21 Page 2 of 17




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

MARTHA JULIA HIDALGO VILLAFANE, §
Individually, As Executor and as Personal    §
Representative of the Estate of Martha Erika §
Alonso Hidalgo, et al.,                      §
                                             §
              Plaintiffs,                    §       Civil Action No. 2:20-cv-06393-RBS
        v.                                   §
                                             §
AGUSTA WESTLAND PHILADELPHIA §
CORPORATION, et al.,                         §
                                             §
              Defendants.                    §


PLAINTIFFS’ SURREPLY TO DEFENDANTS’ MOTION TO DISMISS PURSUANT TO
  FORUM NON CONVENIENS AND PURSUANT TO FED. R. CIV. P. 12(b)(7) FOR
       FAILURE TO JOIN NECESSARY AND INDISPENSABLE PARTIES

       Plaintiffs submit the following additional factual matters and controlling authority:

       1.      Plaintiffs have settled their claims against non-party Servicios Aèreos del

Altiplano, S.A. de C.V. (“SAA”). Attached hereto as Exhibit 1 is a true and correct copies of the

release agreement with Plaintiff Ma. Guadalupe Nancy Canales Elizalde concerning the death of

her husband Marco Antonio Romero Taveras, together with its certified translation. Settlements

and releases were also reached by the other Plaintiffs concerning the deaths of Martha Erika

Alonso Hidalgo and Hector Baltazar Mendoza.

       2.      Pursuant to the Pennsylvania Fair Share Act, 42 Pa. C.S.A., § 7102(a.2), “[f]or

purposes of apportioning liability only, the question of liability of any defendant or other person

who has entered into a release with the plaintiff with respect to the action and who is not a party

shall be transmitted to the trier of fact upon appropriate requests and proofs by any party.”

(emphasis added). Therefore, because SAA has settled and entered into a release with Plaintiffs,

Defendants can submit SAA’s liability to the jury in the present venue and dismissing the case to


                                                1
        Case 2:20-cv-06393-RBS Document 24-1 Filed 06/25/21 Page 3 of 17




Mexico provides no additional convenience in this respect. This fact directly rebuts Defendants’

claims of prejudice from the inability to seek apportionment of liability against SAA in section III

of their Reply concerning “necessary and indispensable parties” under Rule 19. See Reply, Doc.

22, at p. 21.

        3.      Plaintiffs would also consent, agree and/or stipulate that Defendants can apportion

liability to Rotor Flight Services, S.A. de R.L. de C.V. (“RFS”), upon appropriate requests and

proofs, if their instant Motion to Dismiss is denied and the case remains in the Eastern District of

Pennsylvania.

        4.      Defendants’ extended focus on the AFAC Report in their Reply (which should have

been contained in their initial moving papers) only underscores again that the access to sources of

proof factor in the forum non conveniens analysis weighs in favor of the U.S. as the more

convenient forum. See Opp., Doc. 18-1, at p. 16-19. Not only can Defendants pursue their defense

by seeking to apportion liability to SAA and RFS in the Eastern District of Pennsylvania for the

reasons discussed supra, all the facts needed to do so have already been gathered by the Mexican

accident investigation (with the help of Defendants’ own investigators) and detailed in the AFAC

Report. Defendants tacitly admit that they already have what they need by referring to Mexican

discovery as necessary only “in order to further develop those facts.” Reply, Doc. 22, at p. 14

(emphasis added). Defendants’ baseless speculation that the comprehensive AFAC Report,

helicopter maintenance records and other Mexican documents offered by Plaintiffs “may not even

tell the ‘whole story’” offers no explanation or justification for the convenience of Mexico as a

forum for this case. Id. at p. 16. With some simple authentication of the sources of proof already

in their possession, Defendants are already well placed to pursue their defense in the instant forum.

The sources of proof for Plaintiffs’ products liability claims, however, are overwhelming in the




                                                 2
        Case 2:20-cv-06393-RBS Document 24-1 Filed 06/25/21 Page 4 of 17




United States and require further discovery such that dismissing this case to Mexico would make

accessing these sources of proof costly, burdensome and inconvenient. See Opp., Doc. 18-1, at p.

16-22. Overall, the salient facts about the crash from the AFAC Report are not in dispute – one of

the Subject Helicopter’s SAS roll actuators was not functioning properly before the crash, and the

second SAS roll actuator appears to have failed during the Subject Flight and caused the crash.

Defendants’ position will be that the Subject Helicopter was allowed to fly too long by SAA and

RFS with only a single SAS roll actuator functioning properly.           Plaintiffs will argue that

Defendants nonetheless had a duty to further warn of this dangerous condition and ensure the

Subject Helicopter should never be flown in this defective state. Further, Defendants are liable for

the failure of the defective actuator with loose screws that caused the crash. All of these issues

will turn on expert analysis and testimony that can most conveniently be accessed in the United

States. See Lewis v. Lycoming, 917 F. Supp. 2d 366, 372-73 (E.D. Pa. 2013).

       5.      Defendants’ Reply repeatedly cites Plaintiffs’ separate lawsuits against Honeywell

International, Inc., and Precision Aviation Group in North Carolina and Georgia, respectively, for

the strange proposition that these claims are somehow more conveniently or appropriately litigated

in Mexico. See, e.g., Reply, Doc. 22, at p. 10, n. 5, 19 & 22. Plaintiffs respectfully submit that

Defendants’ reasoning is fundamentally flawed and that the existence of these separate suits here

in the U.S. only underscores the greater convenience of litigating this case in the United States,

particularly in the instant venue where Defendants have conceded personal jurisdiction. If the

Court nonetheless views this case as more appropriately litigated in a different venue, then

Plaintiffs would also consent to the transfer and/or FNC dismissal and re-filing of this case in

Georgia, or perhaps more appropriately, North Carolina, where it can proceed in conjunction with




                                                 3
         Case 2:20-cv-06393-RBS Document 24-1 Filed 06/25/21 Page 5 of 17




the already filed claims against Honeywell, the manufacturer of the failed actuator. 1 See 14 U.S.C.

§ 1404(a).

Dated: June 25, 2021
                                                      Respectfully submitted,

                                                      KREINDLER & KREINDLER LLP
                                             By:      /s/ Vincent C. Lesch
                                                      Anthony Tarricone (pro hac vice)
                                                      855 Boylston Street, Suite 1101
                                                      Boston, MA 02116
                                                      atarricone@kreindler.com

                                                      Vincent C. Lesch (pro hac vice)
                                                      485 Lexington Avenue
                                                      New York, NY 10017
                                                      vlesch@kreindler.com

                                                      KATZMAN, LAMPERT & STOLL
                                                      Bradley J. Stoll
                                                      121 North Wayne Ave.
                                                      Suite 205
                                                      Wayne, PA 19087
                                                      bstoll@klm-law.com

                                                      GONZALEZ & ASSOCIATES LAW FIRM,
                                                      P.C.
                                                      Jaime A. Gonzalez, Jr. (applicant pro hac vice)
                                                      Catherine Smith (applicant pro hac vice)
                                                      Summit Park North
                                                      817 E. Esperanza, Ave.
                                                      McAllen, TX 78501
                                                      jaime@jaglawfirm.com
                                                      cat@jaglawfirm.com

                                                      Attorneys for Plaintiffs




1
 Plaintiffs’ consent is conditional on receiving the same conditions that would accompany a transfer and/or FNC
dismissal to Mexico, including but not limited to: (1) Defendants’ agreement to submit to the jurisdiction of the
courts of North Carolina and/or Georgia; (2) Defendants agreement not raise a statute of limitations defense; and (3)
Defendants agreement to make all relevant evidence under their control available in North Carolina and/or Georgia.


                                                          4
Case 2:20-cv-06393-RBS Document 24-1 Filed 06/25/21 Page 6 of 17




                     EXHIBIT 1
     Case 2:20-cv-06393-RBS Document 24-1 Filed 06/25/21 Page 7 of 17



                       PAYMENT AND SETTLEMENT AGREEMENT

ENTERED INTO, ON THE ONE HAND, BY SERVICIOS AREOS DEL ALTIPLANO S.A.
DE C.V., REPRESENTED BY JOSE ANTONIO TORRE MENDOZA, IN HIS CAPACITY AS
SOLE ADMINISTRATOR OF THE COMPANY, HEREINAFTER REFERRED TO AS "THE
INSURED", AND ON THE OTHER HAND BY MRS. MA. GUADALUPE NANCY CANALES
ELIZALDE, IN HER CAPACITY AS EXECUTOR, WHO REPRESENTS THE ESTATE OF
MR. MARCO ANTONIO TAVERA ROMERO, HEREINAFTER REFERRED TO AS "THE
EXECUTOR", ON THE OTHER HAND MR. JOSE MANUEL COVARRUBIAS GARCIA
REPRESENTING THE MINORS AND HEIRS, MARCO ANTONIO AND EMILIA BOTH
WITH THE SURNAME TAVERA CANALES, A FUNCTION HE PERFORMS IN HIS
CAPACITY AS GUARDIAN, WHO TOGETHER WILL BE REFERRED TO AS "THE
HEIRS".

THE AFOREMENTIONED CONSIGN TO THE TENOR OF THE FOLLOWING
BACKGROUND, DECLARATIONS AND CLAUSES:

                                       BACKGROUND

1.- SERVICIOS AEREOS DEL ALTIPLANO S.A. DE C.V. entered into an insurance
contract with GRUPO MEXICANO DE SEGUROS, S.A. DE C.V., to cover its aircraft, which
was documented in policy number 06-034-070000020000-05 with a term from October 1,
2018 to October 1, 2019, which has, among other coverages, "Voluntary payments to
crew members" in the event of an accident and in accordance with the general, particular
and special conditions that govern said contract (hereinafter "THE INSURED").

II.- On December 24, 2018, the Agusta AW109S, XA-BON, took off from a heliport in the
City of Puebla towards Mexico City. Minutes after takeoff, the aircraft crashed to the ground,
impacted and caught fire. Mr. MARCO ANTONIO TAVERA ROMERO, who was on board
the aircraft as pilot, died as a result of the accident.

III.- THE INSURED, on the occasion of the accident proceeded to report the incident to
GRUPO MEXICANO DE SEGUROS S.A. DE C.V., so that, in accordance with the policy,
the same could be attended, therefore GRUPO MEXICANO DE SEGUROS S.A. DE C.V.
assigned the claim number 201814944.

IV.- By virtue of the foregoing, the firm AAV Aviation Adjusters S.C. was appointed to
proceed to make the corresponding adjustment and determine the loss that may correspond
in accordance with the insurance contract.

V.- On December 27, 2018, THE INSURED, through its legal representative, requested in
writing to GRUPO MEXICANO DE SEGUROS S.A. DE C.V. to make the payment of the
coverage corresponding to "Voluntary payments to crew members" for the death of
MARCO ANTONIO TAVERA ROMERO in favor of whoever corresponds.

In view of the foregoing, the parties grant the following:

                                       STATEMENTS

I. "THE INSURED".

I.1 Servicios Aereos del Altiplano S.A. de C.V. is a mercantile company incorporated under
Mexican law, with the authorization of the Federal Government through the Ministry of
Finance and Public Credit to commercially exploit the activity it performs.

I.2 Mr. JOSE ANTONIO TORRE MENDOZA has the necessary powers to sign this
agreement, in his capacity as Sole Administrator of the company Servicios Aéreos del
Altiplano S.A. de C.V., which is evidenced in terms of public deed number forty-five thousand
nine hundred nine, column four hundred thirty-four, dated August eighth, two thousand five,
passed before the faith of Mr. José Luis Lacías Rivera, Notary Public no. One of the District
of Hidaldo, Tlaxcala.

I.3 Servicios Aereos del Altiplano S.A. de C.V. indicates as their domicile one located in
Hangar D-5 Aropuerto Internacional Hermanos Serdán without number, Huejotzingo,
Puebla, C.P. 74160.
     Case 2:20-cv-06393-RBS Document 24-1 Filed 06/25/21 Page 8 of 17



II.- "THE EXECUTOR".

II.1 Declares to be of legal age, of Mexican nationality, native of Axapusco, State of Mexico,
where he/she was born on February 18, 1982, acting as executor and representative of the
intestate succession of Captain MARCO ANTONIO TAVERA ROMERO.

II.2 That, during his lifetime, MARCO ANTONIO TAVERA ROMERO was married to Mrs.
MA. GUADALUPE NANCY CANALES ALIZALDE, with whom he had two children,
MARCO ANTONIO and EMILIA, both named TAVERA CANALES.

II.3 That MARCO ANTONIO TAVERA ROMERO died on December 24, 2018, as a result
of a plane crash, as evidenced by the extract of the death certificate with folio number 271
806, issued by the Judge of the Civil Status Registry of San Andres Cholula, Puebla.

II.4 That on February 8, 2019, before the First Civil Court of First Instance of the Judicial
District of Cholula, Puebla, under file number 259/2019, the intestate succession of the
deceased MARCO ANTONIO TAVERA ROMERO was filed. Within the trial, the sole and
universal heirs were declared to be MA. GUADALUPE NANCY CANALES ELIZALDE in
her capacity as spouse, and the minors MARCO ANTONIO AND EMILIA both with the
surname TAVERA CANALES as descendants of the deceased.

II.5 That MA GUADALUPE NANCY CANALES ELIZALDE was appointed as executor
within the probate proceedings, who accepted and protested the position, and who, under
oath, claims it has not been revoked.

II.6 That as a consequence of the death of MARCO ANTONIO TAVERA ROMERO, THE
EXECUTOR in his own right and on behalf of the estate, presented a claim to the
INSURED claiming indemnity on account of the accident and the death of the pilot in the
accident.

II.7 That he/she declares under oath to have no knowledge that there are other persons with
equal or better right to receive indemnity for the death of MARCO ANTONIO TAVERA
ROMERO, except for the heirs mentioned in item II.4 above.

II.8 That, for all the effects of the present agreement, he indicates his domicile located at
Prolongación San Lorenzo 113, Casa 33, Fraccionamiento Lomas de Tarango, C.P. 72700
in Cuautlancingo, Puebla, indicating this domicile as the address for the purposes of the
present agreement, and that she has the right to receive compensation for the death of
MARCO ANTONIO TAVERA ROMERO, except for the heirs mentioned in point II.4.

III.- "THE HEIRS"

III.1 That JOSE MANUEL COVARRUBIAS GARCIA is a Mexican citizen, of legal age and
acts in this agreement on behalf of the minors and heirs, MARCO ANTONIO AND EMILIA,
both surnamed TAVERA CANALES.

He exercises this representation in his character of guardian, a position conferred within the
records of the Intestamentary Succession of the person who was MARCO ANTONIO
TAVERA ROMERO while still alive, and which is located under file number 259/2019 in the
Civil Court of First Instance of the Judicial District of Cholula, Puebla.

III.2 That MARCO ANTONIO TAVERA ROMERO died on December 24, 2018, as a result
of a plane accident, as evidenced by the extract of the death certificate with folio number
271 806, issued by the Civil Status Registry Judge of San Andres Cholula, Puebla.

III.3 That on February 8, 2019, the Intestamental Succession of the person who was
MARCO ANTONIO TAVERA was filed before the First Civil Court of the Judicial District of
Cholula, Puebla, under file number 259/2019 ROSEMARY. During the trial, it was declared
that the only universal heirs MA GUADALUPE NANCY GONZALEZ ELIZALDE as spouse,
and the minors MARCO ANTONIO AND EMILIA both surnamed TAVERA CANALES as
descendants of the deceased.

III.4 THE HEIRS state through their tutor, JOSE MANUEL COVARRUBIAS GARCIA, that
it is his desire to receive the amount corresponding to the compensation for the death of
Captain MARCO ANTONIO TAVERA ROMERO through the EXECUTOR, Mrs. MA.
GUADALUPE NANCY CANALES ELIZALDE.
     Case 2:20-cv-06393-RBS Document 24-1 Filed 06/25/21 Page 9 of 17



III.5 They declare under oath that they do not have knowledge that there are other people
with the same or better right to receive compensation for the death of MARCO ANTONIO
TAVERA ROMERO, except for the heirs mentioned in the preceding points.

III.6 For all purposes of this agreement, they indicate his domicile located at Prolongación
San Lorenzo 113, house 33, Fraccionamiento Lomas de Tarango, C.P. 72700 in
Cuautlancingo, Puebla, stating this address as his for the purposes of this agreement.

IV. "THE PARTS"

They mutually recognize the personality with which they hold, and it is their will to enter into
this agreement.

                                          CLAUSES

FIRST.- The purpose of this agreement is the payment in favor of "THE EXECUTOR" AND
"THE HEIRS", of the proportional part that corresponds to them for the concept of total
compensation for the death and in general any benefit to which they may be entitled, with
reason for the death of Mr. MARCO ANTONIO TAVERA ROMERO in incident 201814944.

SECOND.- "THE PARTIES" agree that the compensation to which “THE EXECUTOR" AND
THE "HEIRS" are entitled, in accordance with the sum insured in the coverage of
"Voluntary payments to crew members" covered by policy 06-034-070000020000 -05
amounts to US $ 400,000.00 (FOUR HUNDRED THOUSAND DOLLARS 00/100) or MXN
$ 7,971,000 (seven million nine hundred seventy-one thousand pesos 00/100 MN) at
the exchange rate of MXN $ 19.9275, which will be divided as follows indicates.

       1.- Payment for the amount of $ 133,333.33 (ONE HUNDRED THIRTY-THREE
       THOUSAND THREE HUNDRED THIRTY-THREE 33/100 DOLLARS) or MX $
       2,657,000 (TWO MILLION SIX HUNDRED FIFTY-SEVEN THOUSAND PESOS
       00/100 MN) in favor of MA GUADALUPE NANCY CANALES ELIZALDE ; totalling
       33.33% of the total amount of compensation.

       2.- Payment for the amount of $ 133,333.33 (ONE HUNDRED THIRTY-THREE
       THOUSAND THREE HUNDRED THIRTY-THREE 33/100 DOLLARS) or MX $
       2,657,000 (TWO MILLION SIX HUNDRED FIFTY-SEVEN THOUSAND PESOS
       00/100 M.N.) in favor of EMILIA TAVERA CANALES; totaling 33.33% of the total
       amount of compensation.

       3.- Payment in the amount of $ 133,333.33 (ONE HUNDRED THIRTY-THREE
       THOUSAND THREE HUNDRED THIRTY-THREE 33/100 DOLLARS) or MX $
       2,657,000 (TWO MILLION SIX HUNDRED FIFTY-SEVEN THOUSAND PESOS
       00/100 M.N.) in favor of MARCO ANTONIO TAVERA CANALES; totaling 33.33%
       of the total amount of compensation.


Consequently, "THE PARTIES" acknowledge that the amounts indicated in this Clause in
favor of “THE EXECUTOR" and “THE HEIRS”, constitute a sufficient, fair and adequate
compensation in accordance with the rules of the matter and in accordance with the terms
and conditions that govern the policy 06-034-07000002-0000-05 described in the
background section, so this should be understood to include any concept that by way of
repairing the damage had the obligation to cover "SERVIVIOS AEREOS DEL ALTIPLANO
SA DE CV and/or "GRUPO MEXICANO DE SEGUROS SA DE CV "by virtue of the
insurance contract entered into between the two, concepts that are enunciatively, but not
limitedly, indicated below: reparation of damage due to moral damage, reparation of damage
due to the commission of a crime, damages, default interest, expenses, costs and any other
present or future concept that derives or could derive from the events that gave rise to the
incident 201814944.

THIRD.- "THE PARTIES", with the express authorization of JOSE MANUEL
COVARRUBIAS GARCIA, in exercise of his position as guardian of the HEIRS, agree that
the compensation corresponding to the minors MARCO ANTONIO AND EMILIA, both
surnamed TAVERA CANALES referred to in the Second Clause, will be paid in a single
payment by "GRUPO MEXICANO DE SEGUROS SA DE CV" directly to "THE
EXECUTOR”, who in turn accepts that the payment of the compensation referred to in the
First and Second Clauses, be made within 30 days following the signing of this agreement.
Payment that will be made by electronic transfer of funds, and for this it indicates as account
number               , of the              institution, with CLABE Interbancaria number
    Case 2:20-cv-06393-RBS Document 24-1 Filed 06/25/21 Page 10 of 17



                        , of which MA GUADALUPE NANCY CANALES ELIZALDE is the
holder. It is agreed that it is the responsibility of “THE EXECUTOR” AND "THE HEIRS"
through their guardian, that the first of those named is the owner of the reference bank
account and that the data thereof are correct.

FOURTH.- “THE EXECUTOR” AND "THE HEIRS" accept that, at the time of the bank
transfer and the payment of the total to be compensated, they will be considered paid for
each and every one of the benefits to which they may be entitled to "Servicios Aereos del
Altiplano SA de CV " on the occasion of the incident 201814944 in which MARCO
ANTONIO TAVERA ROMERO died. Each and every one of the benefits should be
understood as any obligation of a legal nature, for any concept of reparation of the damage,
damages, default interest, expenses, costs and any other present or future concept that
arises or may arise with reason of the death of MARCO ANTONIO TAVERA ROMERO in
the accident of the Agusta AW109S, XA BON, which occurred on December 24, 2018.
Consequently, “THE EXECUTOR” AND "THE HEIRS" grant "Servicios Aereos del
Altiplano SA de CV" and "GRUPO MEXICANO DE SEGUROS S.A. DE C.V.", as well as
its subsidiaries, shareholders, employees, representatives, service providers, reinsurers,
pilot, etc., the broadest settlement that in law proceeds, without reservation of present and/
or future legal action, of any nature or matter, be it civil, commercial, criminal or
administrative, and desisting in its case of those already initiated or attempted or granting
forgiveness when appropriate, including those tending to modify, correct or increase the
amount determined as compensation, or any other in which the nullity of the agreements
expressed by the parties in this document is attempted; thereby expressing their full consent
with respect to the compensation established in this final agreement.

FIFTH.- "THE EXECUTOR” AND “THE HEIRS" are obliged to the "INSURED" to cover
with resources from their own pocket any expense, fee, tax and legal cost that has been
caused or that is caused as a result of the provision of any service that the first had hired or
contracts with a third party to receive advice, consulting or services due to the death of
MARCO ANTONIO TAVERA ROMERO.

SIXTH.- "THE EXECUTOR” AND “THE HEIRS" notify in this act the "INSURED" and
"GRUPO MEXICANO DE SEGUROS S.A. DE C.V." that prior to the conclusion of this
agreement and the waivers contained therein, they have consulted the legal terms, scope
and consequences with a legal counsel, for which they have fully and completely understood
the rights and obligations described in this document and the agreements in the content, so
they sign it voluntarily, therefore THE PARTIES acknowledge that this document and the
agreements in the content, will not be interpreted to the detriment of any of them.

SEVENTH.- "THE PARTIES" agree that in the event that there is one or more persons with
the same or better right to receive the compensation referred to in the First and Second
Clauses "THE EXECUTOR AND THE HEIRS", they will be solely liable against the third
parties with the greatest right, to pay in whole or in part, or to divide in the corresponding
way and deliver in favor of said third parties the part that corresponds to them.

Consequently, from the moment of receipt of the compensation referred to in this
Agreement, “THE EXECUTOR AND THE HEIRS" will be solely responsible for the damages
caused to third parties, with a better right than she to receive the compensation object. of
this agreement, including those arising from the express waiver of rights, or the issuance of
settlements.

Likewise, “THE EXECUTOR” AND "THE HEIRS" are obliged to remove "GRUPO
MEXICANO DE SEGUROS S.A. DE C.V." in peace and safety. and / or "THE INSURED",
as well as their reinsurers, of any claim that a third party with a better right presents against
them for the benefits subject to this agreement, as well as to pay the damages they suffer,
including payment of fees and expenses incurred, in the defense of their interests.

EIGHTH.- Once "THE PARTIES" have understood the content and scope of these clauses,
they express their will to enter into this agreement without any error, fraud or bad faith
involved.

NINTH.- "THE PARTIES" agree that in case of controversies they will submit to the courts
of Mexico City, renouncing any other jurisdiction that may correspond to them by reason of
their present or future domicile.

The parties being in agreement with each and every one of the clauses contained in this
agreement, they sign it in quadruplicate, in Mexico City on ___________, of__________,
2019.
   Case 2:20-cv-06393-RBS Document 24-1 Filed 06/25/21 Page 11 of 17



                             "THE INSURED”

                          [Handwritten signature]

________________________________________________________________________
    JOSE ANTONIO TORRE MENDOZA, on behalf of SERVICIOS AEREOS DEL
                         ALTIPLANO S.A. DE C.V.

                            “THE EXECUTOR”

                          [Handwritten signature]

_______________________________________________________________________
               MA. GUADALUPE NANCY CANALES ELIZALDE


                               "THE HEIR"

                           [Handwritten signature]

________________________________________________________________________
JOSE MANUEL COVARRUBIAS GARCÍA, representing the minor MARCO ANTONIO
                           TAVERA CANALES.


                               "THE HEIR"

                          [Handwritten signature]


_______________________________________________________________________J
  OSE MANUEL COVARRUBIAS GARCÍA, representing the minor EMILIA TAVERA
                               CANALES.
      Case 2:20-cv-06393-RBS Document 24-1 Filed 06/25/21 Page 12 of 17




                                   CERTIFICATION
                                 Traducción Certificada – Certified Translation


Yo, Lara Cantos, certifico que la traducción del   I, Lara Cantos, hereby certify that the translation of
documento     "ACUERDO        DE     PAGO     E    the document “PAYMENT AND SETTLEMENT
INDEMNIZACIÓN. es completa, precisa y fiel al      AGREEMENT.” is complete, precise and true to the
documento original, a mi mejor saber. Soy          original document, to the best of my ability. I am a
hablante-nativa de español e inglés y tengo más    Spanish and English native speaker and have more
de 11 años de experiencia como traductora e        than 11 years of experience as a Translator and
intérprete. Soy traductora certificada por la      Interpreter. I am a Certified Translator by the
Universidad de California, San Diego, miembro      University of California, San Diego, voting member
con derecho a voto de la American Translators      of the American Translators Association (ATA), as
Association (ATA), así como de la OMT              well as of the OMT (Organization of Mexican
(Organización Mexicana de Traductores) y           Translators), and I comply with their professional
cumplo con su Código de Ética profesional.         Code of Ethics.

Esta traducción consta de seis (6) páginas,        This translation consists of six (6) pages, including
incluyendo este Anexo.                             this Annex.

Ciudad de México, 10 de junio 2021                 Mexico City, June 10th, 2021




______________
Lara A. Cantos
Case 2:20-cv-06393-RBS Document 24-1 Filed 06/25/21 Page 13 of 17
Case 2:20-cv-06393-RBS Document 24-1 Filed 06/25/21 Page 14 of 17
Case 2:20-cv-06393-RBS Document 24-1 Filed 06/25/21 Page 15 of 17
Case 2:20-cv-06393-RBS Document 24-1 Filed 06/25/21 Page 16 of 17
Case 2:20-cv-06393-RBS Document 24-1 Filed 06/25/21 Page 17 of 17
